CaSe: lZlQ-CV-OOl45-DAP DOC #Z 280 Filed: 04/24/19 l Of 1. Page|D #Z 5544

IN THE UNI'I'ED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, CaSe NO. 1219-cV-l45

Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE
THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.

Defendants.

)
)
)
)
)
)
)
)
) M
)

On or before April 25, 2019, Studio Enterprise Manager, LLC, must flle a full set of
Reorganization Agreements, including all schedules, exhibits and attachments in the captioned

CaS€.

IT IS SO ORDERED.

Dated: April 24, 2019
omas . ker
United States Magistrate Judge

